Citation Nr: 0111402	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  99-00 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran had active service in the Army Reserve from March 
1971 to October 1971.  He also had 4 months and 16 days of 
prior Army Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for a back disability.


FINDINGS OF FACT

1.  By an April 1973 Board decision, the veteran's claim of 
service connection for a back disability was denied.

2.  Evidence submitted subsequent to the April 1973 Board 
denial of the claim for service connection for a back 
disability bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
back disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of service connection for a back disability has been 
submitted.  38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An October 1970 Army Reserve enlistment examination report 
shows that the veteran's spine was within normal limits.  On 
an associated medical history form, the veteran reported a 
history of leg cramps and back trouble.  Following a review 
of the veteran's medical history, a physician summarized that 
the veteran had a back strain which was not considered 
disqualifying.

An April 1971 treatment report shows that the veteran 
reported a 5 year history of back pain.  He reported that he 
had reinjured his back in April 1970.  It was noted that a 
doctor from Lynchburg, Virginia, had indicated that the 
veteran had spondylolisthesis at L5-S1.  It was also noted 
the veteran had worn a lumbosacral corset and complained of 
back pain.  On physical examination, he had full range of 
motion and was without spasm.  Medication was prescribed and 
it was recommended that the veteran be seen in the orthopedic 
clinic. 

An April 1971 orthopedic clinic report shows that the veteran 
reported that he had injured his low back in an automobile 
accident in April 1970.  Since then, he said, he had low back 
pain with activity which was relieved with rest.  It was 
noted that he had no paresthesia, weakness, or sphincter 
complaints.  It was noted that he had seen a doctor 2 weeks 
and then 7 months following his low back injury, and had been 
treated with a corset, shots, and pain medication.  It was 
indicated that a note from G.F., M.D., of Lynchburg, 
Virginia, reflected that the veteran had a diagnosis of 
spondylolisthesis of L5-S1.  Following an examination, the 
impression was chronic low back pain of unknown etiology.  X-
rays were noted as negative.

An October 1971 Army Reserve separation examination report 
shows that the veteran's spine was normal.  An associated 
medical history form shows the veteran reported a history of 
recurrent back pain.  A physician's summary noted that the 
veteran had a "back injury 1965-1968."

In April 1972, the veteran filed a claim for service 
connection for a low back disability. 

An April 1972 examination report shows that the veteran began 
receiving treatment in April 1970 since being involved in an 
automobile accident on April 21, 1970.  Physical findings 
included mild pain on motion and decreased motion of the 
lumbosacral spine.  X-rays were normal.  It was noted that 
the veteran was referred to Dr. C.W., a neurosurgeon, in 
Danville, Virginia, for consultation with regard to a 
possible herniated lumbar disc.  Following an examination, 
the diagnoses were a lumbosacral strain with a possible 
herniated lumbar disc.  It was remarked that he was totally 
disabled. 

A May 1972 VA compensation examination report shows that the 
veteran reported that in April 1970, approximately seven 
months prior to his entry into the Army, he was in an 
automobile accident.  Within 24 hours, he said, he had 
considerable back pain and stiffness.  He said he saw his 
local physician, X-rays were taken, and pills were given to 
treat the pain.  He said he was rechecked within one week.  
Later, he said, he was called to active duty in 1971.  While 
he was undergoing basic and advanced infantry training, he 
said, he had constant discomfort with his back.  He said he 
saw a medical officer on several occasions and was given two 
injections and Darvon pills.  He related he was provided with 
a bed board, and myelogram studies and possible 
intervertebral surgery were suggested.  As for current 
complaints, he said he had constant low back pain with 
radiation to both sides.  He also said he had stiffness of 
the spine with prolonged bending and occasional numbness down 
the entire right lower leg and foot.  Following a physical 
examination, the diagnosis was a chronic low back sprain with 
root syndrome.  A May 1972 VA X-ray report of the lumbosacral 
spine was negative.  

By an April 1973 Board decision, service connection for a 
back disability was denied. 

An August 1997, the veteran filed an application to reopen a 
claim of service connection for a back disability.  

In an August 1997 letter, R.A.S., D.C., noted that he had 
reviewed the "summary of evidence" military records as well 
as the "summary of evidence considered and adjudication 
actions," which apparently had been supplied by the 
veteran's representative.  Dr. R.A.S. noted that he had first 
seen the veteran on November 1996 when he presented with 
complaints of severe dull low back pain with sharp 
exacerbations over the buttocks and into the groin, which was 
worse on the left side.  The veteran reported he had suffered 
similar problems five years earlier.  Dr. R.A.S. opined that 
the veteran's spinal condition "could possibly have been 
aggravated by the military basic training in 1971, however, 
it would be unusual for a chronic condition not to have 
developed with deterioration of the disc and joints over the 
25 plus years."

In an October 1997 letter, G.A.F., M.D., noted that he had 
treated the veteran for a back condition while he (Dr. 
G.A.F.) was in an orthopedic surgery practice between 1965 
and 1969.  He noted that the veteran was diagnosed as having 
spondylolisthesis during that time period, and was advised 
not to pursue a vocation that would involve physical strain 
to the low back.  It was also noted that the veteran had been 
drafted into service.  Dr. G.A.F. opined that the veteran's 
spondylolisthesis should have disqualified him from entrance 
into service.  The veteran's service medical records were 
noted as showing a back injury in 1965-1968.  Dr. G.A.F. 
noted that the veteran's medical records had been reviewed.  
It was opined, within a reasonable degree of medical 
certainty, that the veteran's present back condition was 
aggravated by the physical activities that were required by 
military service.  Dr. G.A.F., noted that he based his 
opinion on:

A.  Diagnosis made as a teenager.
B.  Accepted into military service with a 
disqualifying back condition.
C.  Medical records indicative of 
worsening signs to include spasm.
D.  Medical records confirm previous 
diagnosis made of spondylolisthesis L5-
S1.

Quoted from an October 1997 letter of Dr. 
G.A.F.

In a September 1997 letter, L.G.McG., D.C., noted that he had 
previously written a letter in August 1997, in which he 
stated that he had no real information about the veteran's 
previous medical history.  Since then, Dr. McG noted that an 
old folder had been located, which dated back to January 
1984.  This folder was described as large and was noted as 
containing information about the veteran during the time 
period from 1984 to 1991.  It was noted that the entire 
folder had been reviewed and that there was no reference to 
an injury related to the veteran's service duties.  It was 
concluded that the veteran had a chronic low back problem, 
but there was no record of when his first episode may have 
occurred. 

In a March 1998 letter, G.A.F., M.D., noted that he had 
treated the veteran for a low back condition.  Dr. G.A.F. 
noted that he had been sent and had reviewed the veteran's 
service medical records.  He noted that the aforementioned 
records document that the veteran's inservice physical 
activities greatly aggravated his medical condition. 

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for arthritis if such is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In April 1973, the Board denied the veteran's claim of 
service connection for a low back disability.  The April 1973 
Board decision is final, with the exception that the claim 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  



New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the Board denied the veteran's claim of service 
connection for a back disability in April 1973, it considered 
medical records which are dated prior to the veteran's active 
service in the Army Reserve.  Specifically, the Board 
considered an October 1970 Army Reserve enlistment 
examination which reflects that the veteran's had a back 
strain, which was not considered disqualifying.  

The Board also considered the veteran's active service Army 
Reserve medical records which show that in April 1971, the 
veteran presented with low back complaints and was diagnosed 
as having chronic low back pain of unknown etiology.  
Additionally, his April 1971 Army Reserve medical records 
reflect that he reported a 5 year history of back pain as 
well as an April 1970 back injury.  It was reported he had 
been diagnosed as having spondylolisthesis at L5-S1 at the 
time of his 1970 back injury.  On separation from the Army 
Reserve, in October 1971, the veteran's spine was normal on 
examination.  A history was reported that he had sustained a 
back injury during the time period from 1965 to 1968.



The Board considered post-service medical evidence which 
shows that the veteran was seen by a private physician in 
April 1972.  This examination report noted that the veteran 
had been under the physician's care since his April 1970 
automobile accident.  The veteran's diagnosis was a chronic 
lumbosacral strain with a possible herniated lumbar disc.

Finally, the Board considered an April 1972 VA examination 
report which reflects that the veteran again reported having 
been in an automobile accident in April 1970.  The veteran 
also said he had constant back problems during his Army 
Reserve training and received treatment for such.  Following 
an examination, the diagnosis was a chronic low back sprain 
with root syndrome. 

Evidence received since the Board's April 1973 decision 
consists of numerous statements from private physicians, 
which are dated from 1997 onward.  These medical statements 
generally reflect that the veteran has current low back 
problems.  As for the etiology of such problems, an August 
1997 statement from R.A.S., D.C., noted that it was possible 
that the veteran's spinal condition was aggravated during 
basic training in 1971.  Statements, from G.A.F., M.D., 
reflect the opinion that the veteran's present back condition 
was aggravated during military service.  Dr. G.A.F. noted 
that he based his opinion on the veteran's service medical 
records, among other things.  Finally, L.G.McG., M.D., noted 
that he had treated the veteran for back problems from 1984 
to 1991.  Dr. McG. noted that there were no indications or 
references to a service related back injury in the veteran's 
treatment records.  He concluded the veteran had a current 
back problem and opined there was no record as to when his 
first back episode may have occurred.  In sum, all of the 
aforementioned opinions speak to the etiology of the 
veteran's current low back condition.

The record includes an abundance of evidence on which to base 
a reopening of the claim.  An opinion on etiology was not of 
record when the Board rendered its April 1973 decision.  As 
such, it is concluded that the aforementioned evidence 
constitutes new and material evidence.  In other words, the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection for a back disability.  38 C.F.R. § 3.156.

As new and material evidence has been presented, the claim of 
service connection for a back disability is reopened. 


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a back disability, the claim 
is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claim was reopened on the basis that new and 
material evidence had been submitted.  The next step is to 
address the question of whether service connection is 
warranted.  Despite the fact that RO adjudicators concluded 
that the etiological opinions discussed above "have no 
probative value" to show that the veteran's back condition 
was aggravated during service, the record reflects otherwise.  
It is noted the two of the etiological opinions were 
apparently based not only on an examination of the veteran 
but also on a review of the veteran's service medical 
records.  As was noted by the United States Court of Appeals 
for Veterans Claims more than a decade ago, if VA chooses to 
reach a conclusion contrary to a medical opinion included in 
the evidence, VA must do so on the basis of competent, 
independent medical evidence.  Colvin v. Derwinski, 1 
Vet.App. 171 (1991).  In view of the unresolved medical 
questions in this claim, it is concluded that a VA 
examination is warranted.  Green v. Derwinski, 1 Vet. App. 
121 (1991).  (It is noted that the veteran's last VA 
compensation examination was afforded in April 1972 and such 
did not include an opinion on the etiology of the veteran's 
back disability.) 

None of the etiological opinions referenced above took into 
consideration the entire evidentiary record.  The record 
shows that in several instances physicians submitted medical 
opinions in which they referred to periods of treatment of 
the veteran's back disability.  Despite these references to 
treatment reports of obvious significance to the claim, these 
treatment reports have not been obtained.  For this reason, 
this case must be remanded to obtain the veteran's treatment 
records from Drs. G.A.F., L.G.McG., and R.A.S., as well as 
any outstanding VA treatment records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).
 
Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran and 
ask him to furnish the names and 
addresses of all VA and non-VA medical 
providers who have treated him for back 
problems, including but not limited to, 
Drs. G.A.F., L.G.McG., R.A.S., and C.W., 
and the VA facilities in Virginia.  The 
RO should then contact the identified 
sources and obtain copies of the records, 
following the procedures of 38 C.F.R. 
§ 3.159.

3.  The veteran should be scheduled for a 
VA orthopedic examination to evaluate the 
nature and etiology of any back 
disability.  The claims folder and a copy 
of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should provide an answer to the 
following questions:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran have a low back 
disorder?  

c.  If so, what is the date of onset of 
any low back disorder the veteran has?

d.  If it is determined that a low back 
disorder preexisted service, did 
disability resulting from the back 
disorder increase in severity during the 
veteran's active service from March 1971 
to October 1971?

e.  If it is determined that disability 
resulting from the back disorder 
increased in severity during service, was 
the increase in severity beyond the 
natural progress of the veteran's back 
disease?

f.  If a low back disorder did not 
preexist service, it at least as likely 
as not that the veteran's current low 
back disability is a result of a disease 
or injury he had in service? 

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  The RO should readjudicate the claim 
of service connection for a back 
disability.  The entire claims file must 
be reviewed prior to any adjudicatory 
action.  If the claim is denied, the 
veteran and his representative should be 
issued a SSOC (which addresses all of the 
additional evidence, including all 
medical evidence and statements added to 
claims folder since the last statement of 
the case), and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

